Name: Commission Implementing Decision (EU) 2016/2242 of 9 December 2016 providing for the temporary marketing of seed of Hordeum vulgare L. variety Scrabble, not satisfying the requirements of Council Directive 66/402/EEC (notified under document C(2016) 8106) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  plant product;  marketing
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union L 337/22 COMMISSION IMPLEMENTING DECISION (EU) 2016/2242 of 9 December 2016 providing for the temporary marketing of seed of Hordeum vulgare L. variety Scrabble, not satisfying the requirements of Council Directive 66/402/EEC (notified under document C(2016) 8106) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 17(1) thereof, Whereas: (1) In Spain the quantity of available certified seed second generation of Hordeum vulgare L. satisfying the condition of point 1(A) of Annex II to Directive 66/402/EEC as regards minimum purity of seeds is insufficient due to problems that occurred during the production process of the last year and is therefore not adequate to meet the needs of that Member State. (2) The demand of such seed cannot be satisfied by seed from other Member States or from third countries, fulfilling all requirements laid down in Directive 66/402/EEC. (3) Consequently, Spain should be authorised to permit the marketing of seed of that variety subject to less stringent requirements. (4) In addition, other Member States which are in position to supply Spain with seed of that variety, irrespective of whether the seed was harvested in a Member State or in a third country covered by Council Decision 2003/17/EC (2), should be authorised to permit the marketing of such seed to ensure the functioning of the internal market and avoid its disruption. (5) As this Decision introduces a derogation from the standards of the Union rules, it is appropriate to limit the quantity of seed complying with less stringent requirements to a minimum necessary to meet the needs of Spain. In order to ensure that the total quantity of seed authorised to be placed on the market pursuant to this Decision does not exceed the maximum quantity covered by this Decision, it is appropriate that Spain act as coordinator as it has submitted the respective request for the adoption of this Decision and is mostly concerned by the marketing of that variety. (6) As providing for derogation from the standards of the Union rules, the marketing of seed complying with less stringent requirements should be temporary until 31 December 2018, because this time is necessary to allow the production of that seed and a review of the situtation with regards to the variety concerned. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The marketing in the Union of seed of Hordeum vulgare L. (barley) of the category certified seed second generation belonging to the variety Scrabble, which does not satisfy the requirements as regards varietal purity laid down in point 1(A) of Annex II to Directive 66/402/EEC shall be authorised for a quantity not exceeding 6 000 tonnes and for a period expiring on 31 December 2018, provided that the minimum purity is not below 97 %. Article 2 Any seed supplier wishing to place on the market the seed referred to in Article 1 shall apply for authorisation to the Member State in which it is established. The application shall specify the quantity of the seed that the supplier wishes to place on the market. The Member State concerned shall authorise the supplier to place that seed on the market, unless: (a) there is sufficient evidence to doubt as to whether the supplier is able to place on the market the amount of seed for which it has applied for authorisation; or (b) granting the authorisation would result in the maximum quantity of seed referred to in Article 1 being exceeded. Article 3 Member States shall assist each other administratively in the application of this Decision. Spain shall act as coordinating Member State in order to ensure that the total quantity of seed authorised for marketing in the Union by the Member States pursuant to this Decision does not exceed the maximum quantity of seed referred to in Article 1. Any Member State receiving an application under Article 2 shall immediately notify the coordinating Member State of the amount covered by the application. The coordinating Member State shall immediately inform that Member State as to whether authorisation would result in the maximum quantity being exceeded. Article 4 Member States shall immediately notify to the Commission and the other Member States the quantities in respect of which they have granted marketing authorisation pursuant to this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 December 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66. (2) Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (OJ L 8, 14.1.2003, p. 10).